NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EISSA AL HAJJAJE,                               No.    20-71498

                Petitioner,                     Agency No. A216-627-423

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted September 13, 2021
                            San Francisco, California

Before: WALLACE, SCHROEDER, and FORREST, Circuit Judges.

      Petitioner Eissa Al Hajjaje, a native and citizen of Yemen, petitions for review

of the Board of Immigration Appeals’ (BIA) order dismissing his appeal from an

Immigration Judge’s (IJ) decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
factual findings. Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014). “Factual

findings ‘are conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.’” Id., quoting 8 U.S.C. § 1252(b)(4)(B). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination.

The agency identified four bases that support the adverse credibility determination

considering the totality of the circumstances: (1) Al Hajjaje’s misrepresentations to

immigration officials, including when he attempted to enter the United States by

using a U.S. passport issued to another person; (2) Al Hajjaje’s implausible

testimony alleging that his torturers armed him with multiple weapons immediately

after torturing him; (3) his unresponsiveness to questions on numerous occasions;

and (4) his demeanor, such as when he became visibly agitated and glared at the

government’s counsel during the hearing.          The record does not compel the

conclusion that the adverse credibility determination was erroneous. See Iman v.

Barr, 972 F.3d 1058, 1064 (9th Cir. 2020) (“Under this standard, only the most

extraordinary circumstances will justify overturning an adverse credibility

determination.” (quotation marks and citation omitted)). In the absence of credible

testimony, the remaining evidence in the record is insufficient to establish eligibility

for asylum and withholding of removal. See Wang v. Sessions, 861 F.3d 1003, 1009

(9th Cir. 2017).


                                           2
       Substantial evidence also supports the agency’s denial of CAT protection. Al

Hajjaje’s CAT claim is based on the same underlying testimony found to be not

credible. “But when the petitioner’s ‘testimony [is] found not credible, to reverse

the BIA’s decision [denying CAT protection,] we would have to find that the reports

alone compelled the conclusion that [the petitioner] is more likely than not to be

tortured.’” Shrestha v. Holder, 590 F.3d 1034, 1048–49 (9th Cir. 2010) (alterations

in original), quoting Almaghzar v. Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006).

The documentary record does not compel the conclusion that Al Hajjaje “personally

will face torture” if returned to Yemen. Mukulumbutu v. Barr, 977 F.3d 924, 928

(9th Cir. 2020); see also Almaghzar, 457 F.3d at 923 (denying CAT relief where

evidence confirmed that torture takes place in the petitioner’s home country but did

not compel the conclusion that the petitioner would face a particularized threat of

torture).

       We need not reach the issue of the agency’s application of the terrorism bar

to Al Hajjaje because the other grounds for denial are dispositive.

       The temporary stay of removal remains in place until issuance of the mandate.

The motion for a stay of removal is otherwise denied.

       The petition for review is DENIED.




                                          3